


Exhibit 10.411








FIRST AMENDMENT TO LEASE AGREEMENT




THIS FIRST AMENDMENT TO LEASE AGREEMENT (the “Amendment”) is made and entered
into as of the __ day of March, 2015, by and between SUMTER VALLEY PROPERTY
HOLDINGS, LLC, a Georgia limited liability company (“Lessor”) and BLUE RIDGE OF
SUMTER, LLC, a South Carolina limited liability company (“Tenant”).


W I T N E S S E T H:


WHEREAS, Lessor and Tenant are parties to that certain lease dated February 27,
2015 (the “Lease”), whereby Tenant leased certain improved property located at
1761 Pinewood Road, Sumter, South Carolina 29514; and


WHEREAS, Lessor and Tenant desire to amend the Lease as hereinafter set forth.
    
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, paid by each party to the
other, the receipt and sufficiency of which are hereby acknowledged, and the
mutual covenants and benefits flowing between the parties, Lessor and Tenant,
intending to be legally bound, do hereby covenant and agree as follows:


1.    Capitalized Terms. Unless otherwise defined herein, all capitalized words
and phrases used herein shall have the same meanings ascribed to them in the
Lease.


2.    Base Rent. Section 2.1 of the Lease is hereby deleted in its entirety and
the following is inserted in lieu thereof:


2.1     Base Rent.
(a)Lease Year One. During first Lease Year, Base Rent shall be Sixty-Four
Thousand One Hundred Ninety-Three and 50/100 Dollars ($64,193.50) per month.
(b)Lease Years 2-15. Commencing on the first day of the second (2nd) Lease Year
and continuing on the first day of each Lease Year thereafter through the end of
the Initial Term, the Base Rent due each Lease Year shall equal one hundred
three percent (103%) of the Base Rent payable for the immediately preceding
Lease Year.
(c)Related Lease for Mountain Trace Facility. Notwithstanding the provisions of
Section 2.1(a) and 2.1(b) above, if the Related Lease for the facility located
at 417 Mountain Trace Road, Sylva, North Carolina 28779 (the “Mountain Trace
Facility”) does not commence on or before June 1, 2015, the Base Rent due under
this Lease shall increase by twenty percent (20%) over the Base Rent stated in
Sections 2.1(a) and 2.1(b) above and shall continue at such increased rate until
the Related Lease for the Mountain Trace Facility commences.




3.    Asset Management and Professional Services Fee. Section 15.1 of the Lease
is hereby deleted in its entirety and the following is inserted in lieu thereof:


15.1    Entry and Examination of Records. Lessor and its representatives may
enter any portion of the Premises with a representative designated by Lessee at
any reasonable time after at least forty-eight (48) hours’ notice to Lessee to
inspect the Premises for compliance, to exhibit the Premises for sale, lease or
mortgaging, or for any other reason; provided that no such notice shall be
required in the event of an emergency, upon an Event of Default or to post
notices of non-responsibility under any mechanics’ or materialmans’ lien law. No
such entry shall unreasonably interfere with residents, patients, patient care
or the Lessee’s operations of the Facility. Lessor and its representatives shall
abide by all rules and regulations governing nursing facilities during any time
when they are at the Premises. During normal business hours, Lessee will permit
Lessor and its representatives, inspectors and consultants to examine all
contracts, books and financial and other records (wherever kept) relating to
Lessee’s operations of the Facility. In consideration of the time and expense to
be incurred by Lessor with respect to its inspections of the Premises and the
contracts, books and financial and other records relating to Lessee’s operations
of the Facility, Lessee agrees to pay Lessor, an asset management and
professional services fee in the amount of $1,000.00 per calendar month during
the Term of the Lease (the




--------------------------------------------------------------------------------




“Asset Management and Professional Services Fee”). Such Asset Management and
Professional Services Fee shall be in addition to, and not in lieu of, Lessee’s
obligation to pay Rent as set forth in this Lease. Lessor shall have the same
remedies for the collection of the Asset Management and Professional Services
Fee as Lessor has under this Lease for the collection of Rent. Notwithstanding
any provision hereof, if the Related Lease for the Mountain Trace Facility does
not commence on or before June 1, 2015, the Asset Management and Professional
Services Fee due under this Lease shall increase by twenty percent (20%) over
that stated above and shall continue at such increased rate until the Related
Lease for the Mountain Trace Facility commences.
4.    Agreement in Effect. Except as herein specifically provided, all other
terms and provisions of the Lease shall remain in full force and effect, and are
hereby ratified and reaffirmed by the parties.








[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.






                    
LESSOR:
 
 
 
SUMTER VALLEY PROPERTY HOLDINGS, LLC
a Georgia limited liability company
 
 
By:
/s/ William McBride
Name:
William McBride
Title:
Manager







                    
LESSEE:
 
 
 
BLUE RIDGE OF SUMTER LLC,
a South Carolina limited liability company
 
 
By:
/s/ Levi Rudd
Name:
Levi Rudd
Title:
Blue Ridge of Sumter LLC CEO





